Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered January 15, 1985, convicting him of attempted robbery in the first degree (three counts), attempted robbery in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
We agree with the hearing court’s conclusion that the police action in this case was reasonable and proper, that the police possessed the requisite probable cause to arrest the defendant and that the guns seized from inside and from underneath the car occupied by the defendant were admissible in evidence (see, e.g., People v Finlayson, 76 AD2d 670, lv denied 51 NY2d 1011, cert denied 450 US 931; People v Sanders, 79 AD2d 688).
Upon the exercise of our factual review power we find, contrary to the contentions raised by the defendant in his pro se brief, that the evidence of his guilt of the crimes charged was proven beyond a reasonable doubt and that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Furthermore, the sentence imposed was not excessive. Weinstein, J. P., Rubin, Kooper and Sullivan, JJ., concur.